FILED
                            NOT FOR PUBLICATION                             NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50018

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00552-ABC

  v.
                                                 MEMORANDUM *
ANTOINE LAMONT DOWNS, Jr., a.k.a.
Paul Anthony Weaver, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                          Submitted November, 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Antoine Lamont Downs, Jr. appeals from the 18-month sentence imposed

upon revocation of supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Downs contends that the district court procedurally erred by failing to

respond to his mitigating arguments and to provide an adequate explanation for the

sentence imposed. The record reflects that the district court explicitly noted that

Downs’ continued violations of the conditions of his supervised release constituted

breach of trust, and that there was a need to protect the public and for deterrence.

Thus, the district court did not procedurally err. See United States v. Musa, 220

F.3d 1096, 1101-02 (9th Cir. 2000); see also United States v. Carty, 520 F.3d 984,

991-93 (9th Cir. 2008) (en banc).

      Downs also contends that his sentence is substantively unreasonable. The

record reflects that, under the totality of circumstances, Downs’ 18-month sentence

is reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                    10-50018